DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant's communication of February 16, 2021.  The rejections are stated below.  Claims 21, 24-26, 28, 44-45, and 47-51 are pending and have been examined.



Response to Amendment/Arguments
2.	Applicant’s arguments filed 2/16/2021 concerning claims 21, 24-26, 28, 44-45, and 47-51 rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “The graphical user interface, which is the subject of claim 21, is directly analogous to the claimed interface in Trading Technologies vs. CQG Inc. et al”.  Applicant argues that the claims are directed to an improvement in the art of computer interfaces and should be found eligible in view of the decision in Trading Technologies.  However, the claims do not describe the graphical user interfaces in a manner such that the claims are directed to an improvement in graphical user interfaces.  Instead, the claim language pertaining to graphical user interfaces is highly generic, eg. “using said graphical user interface to display data pertaining to …”.    This differs from Trading Technologies in that the disclosed invention in Trading Technologies improved the efficiency of using the electronic device itself.  The claims in Trading Technologies did not merely use existing graphical user interfaces in a generic way to display data. Here, the distinction is between claims whose focus is on improvements in computers as tools as opposed to certain independently abstract ideas that use computers as tools (see Electric Power Group, TLI Communications, Enfish).
Applicant further argues that the claims cannot be performed by a human being.  More specifically, Applicant argues that once the claim is examined as a whole, it becomes clear that a human being cannot implement many parts of the invention, including the computer user interface part.  However, the argument is not persuasive.  The fact that the claims may recite a graphical user interface to display data and does not itself preclude the focus of the claims from being performed by a human analog.  Here, the focus of the claims is on displaying financial data. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	 Claims 21, 24-26, 28, 44-45, and 47-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of financial planning without significantly more. 
The Examiner has identified independent Claim 21 as the claim that represents the claimed invention.
(Step 1: YES).
Claim 21 recites system to visualize a user’s finances on a screen of a user device associated with the user and coupled to a network, the system comprising:
a financial modeling platform (FMP) coupled to the network; 
a graphical user interface (GUI) running on the user device and displayed on the screen of the user device to enable the user to interact with the FMP via the network, wherein:

the GUI displays an age ladder comprising a set of age containers on the screen, and
the age ladder is generated by the FMP based on an age range selected by the user via the user device, 
and the GUI displays the age ladder with a horizontal orientation,
the GUI displays at least one element to the user.
the GUI displays a month ladder comprising a set of month containers on the screen, in response to one or more user interactions with one of the set of age containers, wherein the one or more user interactions comprise one of:
the user bringing a pointer either close to or hovering over one of the set of age containers.
the user touching the one of the set of age containers using a finger
on the screen of the device, and

the month ladder is displayed in a vertical orientation, and at least one portion of the month ladder is displayed vertically adjacent to and either above or below the age ladder, 
the at least one portion of the month ladder comprises a first portion of the
set of month containers displayed vertically adjacent to and above the age ladder
and a second portion of the set of month containers displayed vertically adjacent to and below the age ladder,
wherein the first and second portion of the month ladder are initially
displayed with the set of month containers having dashed lines, and when the user performs an action indicative of a selection of one of the first and second portion of the month ladder, a non-selected portion fades away from the display,
the displaying of the age ladder and the month ladder enables causes the user to visualize and correlate one or more financial events associated with the user to one or more age-related milestones associated with the user on the screen of the user device, and

the GUI displays the at least one element for the user to drag and drop the first or a second of the displayed at least one element into at least one of the set of month containers on the screen,
screen of the user device.
 These limitations (with the exception of italicized limitations) describe an abstract idea of risk management and corresponds to Certain Methods of Organizing Human Activity (hedging). The claim also recites a financial modeling platform, graphical user interface, user device, and network which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 21 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., a financial modeling platform, graphical user interface, user device, and network are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 21 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately (Step 2B: NO).
Claim 22 recites “The system of claim 21, wherein:
the at least one portion of the month ladder comprises a first portion of the set of month containers displayed vertically adjacent to and above the age ladder”.  The limitations of claim 22 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 25 recites “The system of claim 24, wherein:
at least one portion of the trio ladder is displayed aside and adjacent to one of the set of month containers”.  The limitations of claim 25 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 26 recites “The system of claim 21, wherein the GUI displays a merge profile object”.  The limitations of claim 26 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 28 recites “The system of claim 25, wherein:
the at least one portion of the trio ladder comprises either a first portion displayed to the left and adjacent to one of the set of month containers, or a second portion 
Claim 44 recites “The system of claim 26, wherein the GUI displays the merge profile object for the user to activate”.  The limitations of claim 44 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 45 recites “The system of claim 44, wherein an activation of the merge profile object causes the user to visualize an impact of the first or the second of the displayed at least one element on the user's finances on the screen of the user device”.   The limitations of claim 45 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 48-51 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 


The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698